Case 2:21-cv-02786-GRB-AYS Document 1-5 Filed 05/18/21 Page 1 of 4 PagelD #: 134

EXHIBIT E

 
 

=: Dayus Register & Grille susmittat prawinc

Bar Linear J-Bead Flange Removable Core Grille

DABLRJ

Fully extruded aluminum construction for a stylish built-in look
J-Bead recessed flange frame must be taped & plastered over
Removable core held in place with clips

Fixed blades designed for long straight air throw

Sections longer than 84” are joined together for continuous
appearance with the aligning pins provided

Available on 1/2” increments as standard

Custom sizes available, but extra charge may apply

Durable powder coat painted finish

Available in White, Silver, Brown, Mill or Special*

Plaster finishing is the responsibility of the installer

 

 

 

HOW TO ORDER
DABLRJ -00-TB 30x4 COLOR
Blade Mounting Length & White, Silver

Not suitable for floor use -00,-01,-15 AorTB Height Brown, Mill
-30,-82,-84 or Special*

 

 

 

 

fC SIZE + ee
been . i a
o oO =

 

 

 

 

 
    
 

©

UST SIZE =~ t/15%

LIST SIZE + Nm

 

 

 

 

 

 

4
tw
ml
a
wa
—t
=

 

  
      

LIST SIZE- 1/16"

1/8" RECESSED
| “u BEAD FLANGE

 

| J-Bead flange }
| frame design .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“a oy | for a built-in look
sy = VARIES (1.2 MAX) ™
BITC
: : TAPER DRYWALL ae
bk LST SIZE = 1/8" +» 4 AS REQUIRED ALUMINUM
MODEL DABLRJ JOB NAME:
FACE BLADES Horizontal Fixed
orizontal Fixe LOCATION:
REAR BLADES nia
ARCHITECT:
DAMPER néa
; ENGINEER:
MATERIAL Aluminum
White/Silver/Mill CONTRACTOR:
COLOR Brown/Special*

 

 

 

 

 

 

Phone: (519) 737-1199 Fax: (519) 737-1834 OpGH Dayus Re gister & Grille

GRAR
Email: mail@dayus.com Web: www.dayus.com SH28 5290 Pulleyblank St., RR#1 « Windsor, Ontario » N9A 6J3

ver, 06/18
 

#! Dayus Register & Grille susmittat prawinc

Bar Linear Blade Options

 

-00- -01-

0° '/,4” blades on %4” centers 0° '/,” blades on %” centers

molt ie pe

 

 

  

 

 

-15- -30-

15° '5/,.” blades on %” centers 30° '*/,4” blades on %” centers

an r 7 p90" 7 ooo" ver 7 pene fr os00"
AAR ARR hasatyaatt
awe

 

 

 

 

 

 

 

-82- -84-

0° '/,” blades on %” centers 0° '/,” blades on 4” centers

 

 

 

 

 

 

 

 

 

e Additional charges apply for the -84 core option

Phone: (519) 737-1199 Fax: (519) 737-1831 yea estas Dayus Reg ister & Grille

Email: mail@dayus.com Web: www.dayus.com S802 5290 Pulleyblank St., RR#1 » Windsor, Ontario « N9A GJ3

ver, O85
 

# Dayus Register & Grille susmittat prawinc

 

Bar Linear Mounting Options

-A

SCREWS

Color matched screws with countersunk screw holes.

Suitable for ceiling, wall or sill installation.

    

Sa

fi
=7

  

 

CONCEALED BRACKETS

Grille gets fastened to duct-mounted brackets

that are concealed behind the blades.
Suitable for ceiling, wall or sill installation.

-B
SPRING CLIPS

Clips behind the flange keep grille snug in
opening and are not visible from the face.
Only for floor and sill applications.

NOT suitable for wail or ceiling use.

 

 

 

 

 

 

 

 

 

SIDEWALL SCREW HOLES

Screw holes drilled at 45° on inner flange.
Only available with -R Removable core.
(Removable option not available for floor)

Suitable for ceiling, wall or sill installation.

 
     
   
 

These mounting options
are not available
with the J-bead frame

 

 

 

 

 

 

 

 

-TB

NO MOUNTING OPTION

For custom applications.

oa

 

 

 

 

 

Phone: (519) 737-1199
Email: mail@dayus.com

Fax: (519) 737-1831
Web: www.dayus.com

pros: Dayus Register & Grille
SSG8 5290 Pulleyblank St., RR#1 * Windsor, Ontario » NIA 63

ver, 08/15
